Citation Nr: 0534258	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to increased ratings for extremity weakness 
due to multiple sclerosis and for gastrointestinal motility 
dysfunction due to multiple sclerosis.

2.  Entitlement to increased special monthly compensation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




INTRODUCTION

The veteran served on active duty from October 1982 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1995 rating action by which the 
RO confirmed previously assigned ratings for upper and lower 
extremity weakness due to multiple sclerosis, and denied an 
increased rating for gastrointestinal motility dysfunction.  
This matter also comes before the Board from a January 1997 
decision that assigned special monthly compensation at the 
intermediate rate between 38 U.S.C.A. § 1114(l) and 
38 U.S.C.A. § 1114(m).  Subsequently, by an April 1998 
decision the special monthly compensation rate was set at the 
level provided for in 38 U.S.C.A. § 1114(m).  

This case was remanded by the Board in August 1999.  
Thereafter, the RO awarded service connection for several 
additional disabilities and provided for increased ratings 
for weakness of several muscle groups.  Among other things, 
special monthly compensation on account of loss of use of the 
buttocks was awarded and the veteran was assigned the rate 
provided for in 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. 
§ 1114(r)(1).


FINDING OF FACT

On December 12, 2005, the Board received written 
communication from the veteran's representative indicating 
that the veteran did not wish to continue his appeal as to 
any matter.


CONCLUSION OF LAW

The requirements for withdrawal of the veteran's appeal have 
been met.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204 (2005).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the Board received 
written communication from the veteran's representative on 
December 12, 2005.  Therein, the representative indicated 
that he had been in contact with the veteran and the veteran 
desired to withdraw his appeal in its entirety.  Inasmuch as 
he has clearly expressed his desire to terminate his appeal 
of the issues previously appealed, and has done so in 
writing, the legal requirements for a proper withdrawal have 
been satisfied.  Dismissal is appropriate.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


